 

Exhibit 10.33

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

[REDACTED]

 

Warrant             

 

This is to Certify That, FOR VALUE RECEIVED, COMDIAL CORPORATION, or assigns
(“Holder”), is entitled to purchase, subject to the provisions of this Warrant,
from [REDACTED], a [REDACTED] corporation (the “Company”), Two Hundred and Sixty
Three (263) fully paid, validly issued and nonassessable shares of Series A
Common Stock of the Company (“Common Stock”) at a price of $.01 per share at any
time or from time to time on or after October 5, 2004 (the “Exercise Date”). The
shares of Common Stock deliverable upon such exercise, and as adjusted from time
to time, are hereinafter sometimes referred to as “Warrant Shares” and the
exercise price of a share Common Stock in effect at any time and as adjusted
from time to time is hereinafter sometimes referred to as the “Exercise Price.”

 

(a) EXERCISE OF WARRANT.

 

(1) This Warrant may be exercised in whole or in part at any time or from time
to time on or after the Exercise Date; provided, however, that (i) if such day
is a day on which banking institutions in the State of New York are authorized
by law to close, then on the next succeeding day which shall not be such a day,
and (ii) in the event of any merger, consolidation or sale of substantially all
the assets of the Company as an entirety, resulting in any distribution to the
Company’s stockholders, the Holder shall have the right to exercise this Warrant
into the kind and amount of shares of stock and other securities and property
(including cash) receivable by a holder of the number of shares of Common Stock
into which this Warrant might have been exercisable immediately prior thereto.
This Warrant may be exercised by presentation and surrender hereof to the
Company at its principal office with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form. As soon as practicable after each such
exercise of this Warrant, following the receipt of good and available funds, the
Company shall issue and deliver to the Holder a certificate or certificates for
the Warrant Shares issuable upon such exercise, registered in the name of the
Holder or its designee and bearing a restrictive legend substantially similar to
the one set forth on the front page of this Warrant. If this Warrant should be
exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
thereunder. As of the end of business on the date of receipt by the Company of
this Warrant at its office in proper form for exercise, the Holder shall be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares shall not
then be physically delivered to the Holder.

 

(b) RESERVATION OF SHARES. The Company shall at all times reserve for issuance
and/or delivery upon exercise of the Warrants such number of shares of Common
Stock as shall be required for issuance and delivery upon exercise of the
Warrants.

 



--------------------------------------------------------------------------------

(c) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed by the Holder and funds
sufficient to pay any transfer tax delivered by the Holder, the Company shall,
without charge, subject to the Holder’s compliance with the restrictive legend
set forth on the front page of this Warrant, execute and deliver a new Warrant
in the name of the assignee named in such instrument of assignment and this
Warrant shall promptly be cancelled. This Warrant may be divided or combined
with other warrants that carry the same rights upon presentation hereof at the
principal office of the Company or at the office of its stock transfer agent, if
any, together with a written notice specifying the denominations in which new
warrants are to be issued to the Holder and signed by the Holder hereof. The
term “Warrants” as used herein includes any warrants into which this Warrant may
be divided or exchanged. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and (in the
case of loss, theft or destruction) of reasonably satisfactory indemnification,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will execute and deliver a new Warrant of like tenor and date. Any such new
Warrant executed and delivered shall constitute an additional contractual
obligation on the part of the Company, whether or not this Warrant so lost,
stolen, destroyed, or mutilated shall be at any time enforceable by anyone.

 

(d) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

(e) ADJUSTMENT PROVISIONS. The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Warrants
shall be subject to adjustment from time to time upon the happening of certain
events as follows:

 

(1) In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding Common Stock in shares of Common Stock, (ii)
subdivide or reclassify its outstanding Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding Common Stock into a
smaller number of shares, the Exercise Price in effect at the time of the record
date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that it shall
equal the price determined by multiplying the Exercise Price by a fraction, the
denominator of which shall be the number of shares of Common Stock outstanding
after giving effect to such action, and the numerator of which shall be the
number of shares of Common Stock outstanding immediately prior to such action.
Such adjustment shall be made successively whenever any event listed above shall
occur.

 

(2) Whenever the Exercise Price payable upon exercise of each Warrant is
adjusted pursuant to Subsection (1), the number of Warrant Shares purchasable
upon exercise of this Warrant shall simultaneously be adjusted to the number of
Warrant Shares resulting from multiplying the number of Warrant Shares initially
issuable upon exercise of this Warrant by the

 

2



--------------------------------------------------------------------------------

Exercise Price in effect immediately prior to such adjustment and dividing the
product so obtained by the Exercise Price, as adjusted.

 

(3) In the event that at any time, as a result of an adjustment similar to any
adjustment made pursuant to Subsection (1) above, the Holder of this Warrant
thereafter shall become entitled to receive any shares of the Company, other
than Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in Subsection (1) above.

 

(4) Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Warrant, Warrants theretofore issued
may continue to express the same price and number and kind of shares as are
stated in the similar Warrants initially issuable pursuant to this Warrant.

 

(f) NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock or (ii) if the Company shall offer to the holders of Common Stock
for subscription or purchase by them any share of any class or any other rights
or (iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder, at least fifteen days prior the date specified in
(x) or (y) below, as the case may be, a notice containing a brief description of
the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

 

(g) RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any reclassification,
capital reorganization or other change of outstanding Common Stock of the
Company, or in case of any consolidation or merger of the Company with or into
another corporation (other than a merger with a subsidiary in which merger the
Company is the continuing corporation and which does not result in any
reclassification, capital reorganization or other change of outstanding Common
Stock of the class issuable upon exercise of this Warrant) or in case of any
sale, lease or conveyance to another corporation of the property of the Company
as an entirety, the Company shall, as a condition precedent to such transaction
and to the extent reasonably deemed necessary, cause effective provisions to be
made so that the Holder shall have the right thereafter by exercising this
Warrant at any time prior to the expiration of the Warrant, to purchase the kind
and amount of shares of stock and other securities and property receivable upon
such reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
that might have been purchased upon exercise of this Warrant immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance. Any
such provision shall include provision for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments

 

3



--------------------------------------------------------------------------------

provided for in this Warrant. The foregoing provisions of this Section (h) shall
similarly apply to successive reclassifications, capital reorganizations and
changes of Common Stock and to successive consolidations, mergers, sales or
conveyances. In the event that in connection with any such capital
reorganization or reclassification, consolidation, merger, sale or conveyance,
additional shares of Common Stock shall be issued in exchange, conversion,
substitution or payment, in whole or in part, for a security of the Company
other than Common Stock, any such issue shall be treated as an issue of Common
Stock covered by the provisions of Subsection (1) of Section (f) hereof.

 

(h) MODIFICATION OF AGREEMENT. The provisions of this Warrant may from time to
time be amended, modified or waived, if such amendment, modification or waiver
is applicable to all of the Warrants and is in writing and consented to by the
Company and the holders of at least a majority of the outstanding Warrants and
Warrant Shares and such amendment, modification or waiver shall be binding upon
the holder of this Warrant (and any assignee thereof) regardless of whether the
holder consented to such amendment, modification or waiver; provided that
nothing shall prevent the Company and a Registered Holder from consenting to
modifications to this Warrant which affect or are applicable to such Registered
Holder only.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its duly authorized officer.

 

[REDACTED]

By:    

 

Dated: October 1, 2004

 

4



--------------------------------------------------------------------------------

PURCHASE FORM

 

Dated                     

 

(1) The undersigned hereby irrevocably elects to exercise the within Warrant to
the extent of purchasing                  shares of Common Stock of [REDACTED]
(or such number of shares of Common Stock or other securities or property to
which the undersigned is entitled in lieu thereof or in addition thereto under
the provisions of the Warrant).

 

(2) The undersigned elects to exercise the within Warrant on a cashless basis
pursuant to the provisions of Section (a)(2) of the Warrant by checking below:

 

             check if cashless exercise; or

 

(3) The undersigned encloses herewith a bank draft, certified check or money
order payable to the Company in payment of the exercise price determined under,
and on the terms specified in, the Warrant.

 

(4) The undersigned hereby irrevocably directs that the said shares be issued
and delivered as follows:

 

Name(s) in Full

--------------------------------------------------------------------------------

 

Address(es)

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

  

S.S. or IRS #

--------------------------------------------------------------------------------

_____________________

  _____________________   _____________________    _____________________

_____________________

  _____________________   _____________________    _____________________

 

  

Signature of Subscriber

 

  

Print Name

 

5



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                                       hereby
sells, assigns and transfers unto

 

Name                                                              

(Please typewrite or print in block letters)

 

Address                                                          

 

the right to purchase Common Stock represented by this Warrant to the extent of
         shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint                      Attorney, to transfer
the same on the books of the Company with full power of substitution in the
premises.

 

Date                                                              

Signature                                                              

 

6